REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record (Al-Ali; US Patent 6850788) discloses a plug/port system (144/162), but does not disclose a location sensor with a connection interface that allows for the simultaneous mating of all catheter components. The prior art of record (Rice et al., PG Pub. 2013/0213147) discloses a port configured for communication with an electronic module, multiple sensors, and a plurality of leads (see par. 4 and 101). However, it would not have been obvious to incorporate the sneaker port system of Rice (see par. 157) with the catheter location system of Messerly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792       

/Amanda K Hulbert/Primary Examiner, Art Unit 3792